Citation Nr: 9915219	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a compensable evaluation for a scar, residual 
of shrapnel wound to the left chest.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued and confirmed a 
noncompensable evaluation for a scar, residual of shrapnel 
wound to the left chest.
FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination in connection with his claim for an evaluation 
greater than zero percent for a scar, residual of shrapnel 
wound to the left chest.


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination without good cause requires that his claim for a 
compensable evaluation for a scar, residual of shrapnel wound 
to the left chest, be denied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION


Analysis

In a June 1955 rating decision, the RO granted the veteran 
service connection for a scar on the left chest, residual of 
a shrapnel wound, effective March 17, 1955.  The veteran 
sustained a shell fragment wound in the left costal margin 
during combat in March 1945; a residual scar remained.

In general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) or (c) 
of 38 C.F.R. § 3.655.  With respect to claims for increased 
evaluations, the Board's decision is controlled by 38 C.F.R. 
§ 3.655(b) which states the following: When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Id.

The Board first notes that in his January 1998 substantive 
appeal, the veteran argues that his service-connected 
residual scar is manifested by recurrent deep left chest pain 
over muscle group XIX, which consists of the muscles of the 
abdominal wall and lower thorax.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1998).  The Board further notes that 
the February 1997 VA examination did not address the 
veteran's musculoskeletal complaints and therefore, the 
veteran's entitlement to an increased rating cannot be 
established without a current VA examination.

A review of the claims file reflects that in May 1998, the RO 
sent the veteran a letter indicating that arrangements had 
been made for the veteran to have a VA medical examination in 
connection with his claim for an increased evaluation.  This 
May 1998 letter also advised the veteran that a failure to 
report for the examination without good reason could result 
in the disallowance of his claim or reduce or discontinue any 
VA benefits which he may be receiving.  In the same month, 
the veteran was notified that his VA musculoskeletal and 
dermatologic examinations were scheduled in June 1998; the 
veteran failed to report.  The RO mailed notification of the 
scheduled examinations to the veteran's last reported address 
of the record.  There is no indication that any 
correspondence sent to that address was returned.  Further 
there is no correspondence from the veteran showing an 
alternate or a change in address.  The law presumes the 
regularity of the administrative process absent clear 
evidence to the contrary.  Warfield v. Gober, 10 Vet. App. 
483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Moreover, there has been no evidence submitted to suggest 
that the veteran had good cause for his failure to report, 
such as a hospitalization or indicia of a death of an 
immediate family member.  38 C.F.R. § 3.655.

The Board points out that the veteran also failed to report 
for a VA examination in September 1996 in connection with the 
same claim for increased evaluation of his scar, residual of 
shrapnel wound to the left chest.  Similarly, the RO advised 
the veteran that failure to report for the examination 
without good reason could result in the disallowance of his 
claim.

As stated above, there is no indication that the veteran had 
good cause for his failure to report.  Thus, in accordance 
with 38 C.F.R. § 3.655(b), the veteran's claims for 
entitlement to an evaluation greater than zero percent, must 
therefore be denied.  Id.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, the veteran 
has not been prejudiced by this decision. In deciding the 
case on its merits, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

ORDER

Entitlement to an evaluation greater than zero percent for a 
scar, residual of shrapnel wound to the left chest is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

